     Case 2:19-cv-02239-KJD-DJA Document 43
                                         42 Filed 06/15/21 Page 1 of 3



 1   AARON D. FORD
     Nevada Attorney General
 2   SCOTT H. HUSBANDS
     Deputy Attorney General
 3   Nevada Bar No. 11398
     GERALD L. TAN
 4   Deputy Attorney General
     Nevada Bar No. 13596
     State of Nevada
 5   Office of the Attorney General
     5420 Kietzke Lane, Suite 202
 6   Reno, NV 89511
     (775) 687-2121 (phone)
 7   (775) 688-1822 (fax)
     Email: shusbands@ag.nv.gov
 8           gtan@ag.nv.gov
     Attorneys for Defendants
 9
                               UNITED STATES DISTRICT COURT
10
                                        DISTRICT OF NEVADA
11

12   JOSEPH MORGAN, an Individual                    Case No.: 2:19-cv-02239-KJD-DJA
13
                          Plaintiff,
14
     vs.
15                                                   STIPULATION, REQUEST AND ORDER
                                                         TO EXTEND TIME TO ANSWER
16   STATE OF NEVADA, ex rel. its                    COMPLAINT FOR DEFENDANTS STATE
     DEPARTMENT OF BUSINESS AND
17   INDUSTRY, STATE OF NEVADA, ex rel. its                OF NEVADA, EX REL. ITS
     TAXICAB AUTHORITY; BRUCE                           DEPARTMENT OF BUSINESS AND
18   BRESLOW, in his individual capacity; TERRY       INDUSTRY AND STATE OF NEVADA,
     REYNOLDS, in his individual capacity;             EX REL. ITS TAXICAB AUTHORITY
19   SCOTT WHITTEMORE, in his individual
     capacity; RUBEN AQUINO, in his individual                  [FIRST REQUEST]
20   capacity; GENEVIEVE HUDSON, in her
     individual capacity; RONALD GROGAN, in
21   his individual capacity;
     CHARLES HARVEY, in his individual
22   capacity; ANTOINE “CHRIS” RIVERS, in his
     individual capacity; CJ MANTHE, in her
23   individual capacity; DOES I through X
     inclusive; and ROES XI through XX, inclusive,
24
                          Defendants.
25

26          Pursuant to LR 7-1, Plaintiff JOSEPH MORGAN (“Plaintiff”), by and through his
27   counsel of record, E. Brent Bryson, Esq. of the Law Offices of E. Brent Bryson, LTD., and
28   Defendants STATE OF NEVADA, EX REL. ITS DEPARTMENT OF BUSINESS AND
     Case 2:19-cv-02239-KJD-DJA Document 43
                                         42 Filed 06/15/21 Page 2 of 3



 1   INDUSTRY and STATE OF NEVADA, EX REL. ITS TAXICAB AUTHORITY (each an
 2   “Agency Defendant” and collectively the “Agency Defendants”), by and through their attorneys

 3   of record, AARON D. FORD, Attorney General for the State of Nevada, SCOTT H.

 4   HUSBANDS, Deputy Attorney General, and GERALD L. TAN, Deputy Attorney General

 5   hereby submit their Stipulation, Request, and Order Extending Time to Answer Plaintiff Joseph

 6   Morgan’s Complaint. This is the first request for an extension of time to file an answer by the

 7   Agency Defendants.
            Plaintiff Joseph Morgan (“Mr. Morgan”) filed his Complaint (ECF No. 1) on December
 8
     30, 2019 (the “Complaint”). Mr. Morgan effected proper service on the Agency Defendants on
 9
     May 26, 2021, and May 27, 2021. Pursuant to Federal Rule of Civil Procedure 12(a), the
10
     deadline for the Agency Defendants to answer or otherwise respond to the Complaint is June 16,
11
     2021, and June 17, 2021.
12
            Due to pre-existing professional obligations of counsel, the Agency Defendants need
13
     additional time to prepare and file an answer to Mr. Morgan’s Complaint. The specific pre-
14
     existing obligations conflicting with Agency Defendants’ counsel’s ability to answer the
15
     Complaint by June 16, 2021, and June 17, 2021 include, among other things, three lengthy
16
     hearings in May and June and related work to prepare for and follow up on those hearings.
17
            Upon agreement by and between all the parties, through their respective counsel, the
18
     undersigned counsel requests that this Court grant the Agency Defendants an extension of time,
19   up to and including, Friday, July 16, 2021, to file an answer to the Complaint.
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///

26   ///

27   ///

28   ///

                                                     2
     Case 2:19-cv-02239-KJD-DJA Document 43
                                         42 Filed 06/15/21 Page 3 of 3



 1   By entering into this stipulation, none of the parties waive any rights they have under statute,
 2   law, or rule with respect to the Complaint.

 3

 4          APPROVED AS TO FORM AND CONTENT this 15th day of June, 2021.
 5
     By:   /s/Scott H. Husbands                         By:   /s/ E. Brent Bryson
 6
           SCOTT H. HUSBANDS, ESQ.                            E. BRENT BRYSON, ESQ.
 7         Deputy Attorney General                            E. BRENT BRYSON, LTD.
           Nevada Bar No. 11398                               Nevada Bar No. 4933
 8         GERALD R. TAN                                      3202 West Charleston Blvd.
           Nevada Bar No. 13596                               Las Vegas, NV 89102
 9         5420 Kietzke Lane, Suite 202                       Attorney for Plaintiff
           Reno, NV 89511
10
           Attorney for Defendants
11

12          IT IS SO ORDERED:

13                     16th day of June, 2021.
            DATED this _____
14

15

16                                         UNITED STATES
                                           DANIEL J.     MAGISTRATE JUDGE
                                                     ALBREGTS
                                           UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

                                                    3
